Name: Commission Implementing Decision (EU) 2017/322 of 22 February 2017 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2017) 1129)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  trade;  land transport;  tariff policy;  mechanical engineering;  competition;  international trade
 Date Published: 2017-02-24

 24.2.2017 EN Official Journal of the European Union L 47/13 COMMISSION IMPLEMENTING DECISION (EU) 2017/322 of 22 February 2017 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (notified under document C(2017) 1129) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1) (the basic Regulation), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3), and in particular Articles 4 to 7 thereof, After informing the Member States, Whereas: (1) An anti-dumping duty currently applies on imports into the European Union of essential bicycle parts originating in the People's Republic of China (the extended duty) as a result of the extension by Regulation (EC) No 71/97 (the extending Regulation) of the anti-dumping duty on imports of bicycles originating in the People's Republic of China (China). (2) Under Article 3 of the extending Regulation, the European Commission (the Commission) is empowered to adopt the necessary measures to authorise the exemption of imports of essential bicycle parts which do not circumvent the anti-dumping duty. (3) Those implementing measures are set forth in Regulation (EC) No 88/97 (the exemption Regulation) establishing the specific exemption system. (4) On this basis the Commission has exempted a number of bicycle assemblers from the extended duty (the exempted parties). (5) As provided for in Article 16(2) of the exemption Regulation, the Commission has published in the Official Journal of the European Union successive lists of the exempted parties (4). (6) The most recent Commission Implementing Decision concerning exemptions under the exemption Regulation was adopted on 15 December 2015 (5). 1. REQUESTS FOR EXEMPTION (7) The Commission received from the parties listed in Tables 1 to 3 below requests for exemption with all the information required to determine that these were admissible in accordance with Article 4(1) of the exemption Regulation. (8) These parties were given an opportunity to comment on the Commission's conclusions as to the admissibility of their requests. (9) In accordance with Article 5(1) of the exemption Regulation pending a decision on the merits of requests from these parties the payment of the extended duty in respect of any imports of essential bicycle parts declared for free circulation by these parties was suspended as from the day on which the Commission received their requests. 2. AUTHORISATION OF EXEMPTIONS (10) The examination of the merits of the requests from the parties listed in Table 1 has been concluded. Table 1 TARIC additional code Name Address B963 PANEX DINAMIC d.o.o. Dr Tome BratkoviÃ a 1, HR-40000 Ã akovec, Croatia C001 CICLI EUROPA s.r.l. 34 Via portella Bifuto, IT-93017 San Cataldo (CL), Italy C002 OLYMPIQUE SARL ZA Les Epalits, FR-42610 Saint-Romain-le-Puy, France C021 Kuisle & Kuisle GmbH FÃ ¼ssener StraÃ e 22 a, DE-87675 StÃ ¶tten, Germany B960 In Cycles  Montagem e ComÃ ©rcio de Bicicletas Lda. Zona Industrial De BarrÃ ´ Norte/Sul, N.o 976, FracÃ §ao A/B e D, AP. 52, PT-3750-353 BarrÃ ´ Ã gueda, Portugal C053 Firma Handlowo-UsÃ ugowo-Produkcyjna Trans-Rower Roman Tylec DÃ bie 47, PL-39-311 Zdziarzec, Poland (11) The Commission established during this examination that the value of the parts originating in China constituted less than 60 % of the total value of the parts of the bicycles assembled by these parties. (12) Consequently, their assembly operations fall outside the scope of Article 13(2) of the basic Regulation. (13) For that reason, and in accordance with Article 7(1) of the exemption Regulation, the parties listed in Table 1 should be exempted from the extended duty. (14) In accordance with Article 7(2), their exemptions should take effect as from the date of receipt of their requests and, in addition, their customs debts in respect of the extended duty should be considered void from the same date. (15) These parties were informed of the Commission's conclusions on the merits of their requests and were given an opportunity to comment thereon. (16) Since the exemptions apply only to the parties specifically referred to in Table 1 with their names and addresses, the exempted parties should notify the Commission (6) forthwith, of any changes to these (for instance, following a change in the name, legal form or address or following the setting up of new assembly entities). (17) In such case, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. 3. UPDATE OF REFERENCES TO EXEMPTED PARTIES (18) The exempted parties listed in Table 2 notified the Commission on changes in their references (names legal forms or addresses). The Commission, after having examined the information submitted, concluded that those changes in no way affect the assembly operations with regard to the conditions of exemption set forth in the exemption Regulation. (19) While the exemption of these parties from the extended duty authorised in accordance with Article 7(1) of the exemption Regulation remain unaffected, the references to these parties should be updated. Table 2 TARIC additional code Former reference Change A662 Credat Industries a.s., V. Palkovicha 19 SK-946 03 KolÃ ¡rovo, Slovakia The company's address has been changed to: PriemyselnÃ ½ areÃ ¡l 3415 SK-946 03 KolÃ ¡rovo, Slovakia A247 AT Zweirad GmbH, Boschstrasse 18, DE-48341 Altenberge, Germany The company's address has been changed to: Zur Steinkuhle 2, DE-48341 Altenberge, Germany A995 Planet X Ltd, Unit 6, Ignite Business Park, Magna Way, Rotherham GB-S60 1FD, United Kingdom The company's address has been changed to: Unit 38-41, Aldwarke Wharfe Business Park, Waddington Way, Rotherham, South Yorkshire GB-S65 3SH, United Kingdom A542 Biuro Ekonomiczno-Handlowe Jan Zasada, ul. Fabryczna 6, PL-98-300 WieluÃ , Poland The company's name and legal form has been changed to: Biuro Ekonomiczno-Handlowe Jan Zasada Sp. z o.o. 8983 Mara Cicli SRL, Via della Pergola 5, IT-21052 Busto Arsizio (VA), Italy The company's name, legal form and address have been changed to: Mandelli SPA Via Tommaso Grossi 5, IT-20841 Carate Brianza (MB), Italy A605 Bohemia Bike a.s., OkruÃ ¾nÃ ­ 697, CZ-370 01 Ã eskÃ © BudÃ jovice, Czech Republic The company's address has been changed to Na PankrÃ ¡ci 1724/129 Nusle CZ-140 00 Praha 4, Czech Republic 4. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMINATION (20) The examination of the merits of the request from the parties listed in Table 3 is ongoing. Pending a decision on the merits of their requests the payment of extended duty by these parties is suspended. (21) Since the suspensions apply only to the parties specifically referred to in Table 3 with their names and addresses, these parties should notify the Commission (7) forthwith, of any changes to these (for instance following a change in the name, legal form or address or following the setting up of new assembly entities). (22) In such case, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party, Table 3 TARIC additional code Name Address C003 Interbike SpÃ ³Ã ka z o.o. ul. Ã lÃ ska 6/5, PL-42-200 CzÃstochowa, Poland C049 Cycles Sport North Ltd 363 Leach Place, Walton Summit Centre, Preston, GB-PR5 8AS, United Kingdom C170 Hermann Hartje KG Deichstrasse 120-122, DE-27318 Hoya, Germany C102 Uno Bike B.V. Bovendijk 213, NL-3045 PD Rotterdam, Netherlands C128 VELOSPRINT S TrnavskÃ ¡ 40, SK-949 01 Nitra, Slovakia C169 Pelago MFG oy Tyynenmerenkatu 6 L3, FI-00220 Helsinki, Finland C202 VANMOOF B.V. Mauritskade 55, NL-1092 AD Amsterdam, Netherlands HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the definitions set out in Article 1 of Regulation (EC) No 88/97 shall apply. Article 2 The parties listed in Table 1 below are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the People's Republic of China imposed by Council Regulation (EEC) No 2474/93 (8) to imports of certain bicycle parts from the People's Republic of China. In accordance with Article 7(2) of Regulation (EC) No 88/97 their exemptions shall take effect as from the dates of receipt of these parties' requests. These dates are provided for in the column headed Date of effect. The exemptions shall apply only to the parties specifically referred to in Table 1 with their names and addresses. The exempted parties shall notify the Commission forthwith, of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of exemption. Table 1 Exempted parties TARIC additional code Name Address Date of effect B960 In Cycles  Montagem e ComÃ ©rcio de Bicicletas Lda. Zona Industrial De BarrÃ ´ Norte/Sul, N.o 976, FracÃ §ao A/B e D, AP. 52, PT-3750-353 BarrÃ ´ Ã gueda, Portugal 2.5.2014 B963 PANEX DINAMIC d.o.o. Dr Tome BratkoviÃ a 1, HR-40000 Ã akovec, Croatia 13.8.2014 C002 OLYMPIQUE SARL ZA Les Epalits, FR-42610 Saint-Romain-le-Puy, France 28.10.2014 C001 CICLI EUROPA s.r.l. 34 Via portella Bifuto, IT-93017 San Cataldo (CL), Italy 10.11.2014 C021 Kuisle & Kuisle GmbH FÃ ¼ssener StraÃ e 22 a, DE-87675 StÃ ¶tten, Germany 17.2.2015 C053 Firma Handlowo-UsÃ ugowo-Produkcyjna Trans-Rower Roman Tylec DÃ bie 47, PL-39-311 Zdziarzec, Poland 1.7.2015 Article 3 Updated references to the exempted parties listed in Table 2 below are provided for in the column headed New reference. These updates shall take effect as from the dates provided for in the column headed Date of effect. The corresponding TARIC additional codes previously attributed to these exempted parties as provided for in the column headed TARIC additional code remain unchanged. Table 2 Exempted parties for which the reference shall be updated TARIC additional code Former reference New reference Date of effect A662 Credat Industries a.s., V. Palkovicha 19, SK-946 03 KolÃ ¡rovo, Slovakia Credat Industries a.s., PriemyselnÃ ½ areÃ ¡l 3415, SK-946 03 KolÃ ¡rovo, Slovakia 21.3.2016 A247 AT Zweirad GmbH, Boschstrasse 18, DE-48341 Altenberge, Germany AT Zweirad GmbH, Zur Steinkuhle 2, DE-48341 Altenberge, Germany 17.2.2016 A995 Planet X Ltd, Unit 6, Ignite Business Park, Magna Way, Rotherham GB-S60 1FD, United Kingdom Planet X Ltd, Unit 38-41, Aldwarke Wharfe Business Park, Waddington Way, Rotherham, South Yorkshire GB-S65 3SH, United Kingdom 17.11.2016 8983 Mara Cicli SRL, Via della Pergola 5, IT-21052 Busto Arsizio (VA), Italy Mandelli SPA, Via Tommaso Grossi 5, IT-20841 Carate Brianza (MB), Italy 1.1.2017 A605 Bohemia Bike a.s., OkruÃ ¾nÃ ­ 697, CZ-370 01 Ã eskÃ © BudÃ jovice, Czech Republic Bohemia Bike a.s., Na PankrÃ ¡ci 1724/129 Nusle CZ-140 00 Praha 4, Czech Republic 25.1.2017 A542 Biuro Ekonomiczno-Handlowe Jan Zasada ul. Fabryczna 6, PL-98-300 WieluÃ , Poland Biuro Ekonomiczno-Handlowe Jan Zasada Sp. z o.o. ul. Fabryczna 6, PL-98-300 WieluÃ , Poland 2.1.2017 Article 4 The parties listed in Table 3 below are under examination in accordance with Article 6 of Regulation (EC) No 88/97. The suspensions of payment of the extended anti-dumping duty in accordance with Article 5 of Regulation (EC) No 88/97 shall be effective as from the dates of receipt of these parties' requests. These dates are provided for in the column headed Date of effect. These suspensions shall apply only to the parties under examination specifically referred to in Table 3 with their names and addresses. The parties under examination shall notify the Commission forthwith, of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of suspension. Table 3 Parties under examination TARIC additional code Name Address Date of effect C003 Interbike SpÃ ³Ã ka z o.o. ul. Ã lÃ ska 6/5, PL-42-200 CzÃstochowa, Poland 18.12.2014 C049 Cycles Sport North Ltd 363 Leach Place, Walton Summit Centre, Preston, GB-PR5 8AS, United Kingdom 27.4.2015 C102 Uno Bike B.V. Bovendijk 213, NL-3045 PD Rotterdam, Netherlands 24.11.2015 C170 Hermann Hartje KG Deichstrasse 120-122, DE-27318 Hoya, Germany 29.9.2016 C128 VELOSPRINT S TrnavskÃ ¡ 40, SK-949 01 Nitra, Slovakia 14.4.2016 C169 Pelago MFG oy Tyynenmerenkatu 6 L3, FI-00220 Helsinki, Finland 23.9.2016 C202 VANMOOF B.V. Mauritskade 55, NL-1092 AD Amsterdam, Netherlands 19.12.2016 Article 5 This Decision is addressed to the Member States and to the parties listed in Articles 2, 3 and 4. It is also published in the Official Journal of the European Union. Done at Brussels, 22 February 2017. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 17, 21.1.1997, p. 17. (4) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99, OJ L 343, 23.12.2011, p. 86, OJ L 119, 23.4.2014, p. 67, OJ L 132, 29.5.2015, p. 32, OJ L 331, 17.12.2015, p. 30. (5) OJ L 331, 17.12.2015, p. 30. (6) The parties are advised to use the following email address: TRADE-BICYCLE-PARTS@ec.europa.eu (7) The parties are advised to use the following email address: TRADE-BICYCLE-PARTS@ec.europa.eu (8) Council Regulation (EEC) No 2474/93 of 8 September 1993 imposing a definitive anti-dumping duty on imports into the Community of bicycles originating in the People's Republic of China and collecting definitively the provisional anti-dumping duty (OJ L 228, 9.9.1993, p. 1).